Citation Nr: 1444837	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  13-29 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of service connection for burns on the right eye, left side of face and left leg.

2.  Whether new and material evidence was received to reopen the claim of service connection for a scar on the abdomen.

3.  Whether new and material evidence was received to reopen the claim of service connection for residuals of an injury to the chin, face and head.

4.  Whether new and material evidence was received to reopen the claim of service connection for hypertension.

5.  Whether new and material evidence was received to reopen a claim for diabetes mellitus type II.

6.  Entitlement to service connection for diabetes mellitus type II.

7.  Entitlement to service connection for a lung disorder, to include as due to the exposure to mustard gas.

8.  Entitlement to service connection for a skin disorder, to include as due to the exposure to mustard gas.

9.  Entitlement to service connection for an innocently acquired psychiatric disorder, to included posttraumatic stress disorder (PTSD) and depression.



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1945 to June 1947.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from February 2013 and May 2014 rating decisions issued by the RO.

The Veteran originally requested a hearing, but later withdrew his request.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issues of whether new and material evidence was submitted to reopen the claims of service connection for burns on the right eye, left side of face and left leg; an abdomen scar; and injuries to the chin, face and head are being remanded to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The RO previously denied the Veteran's claims of service connection for hypertension and diabetes mellitus in September 2003; he was notified of this decision and apprised of his appellate rights, but he did not perfect a timely appeal or submit additional relevant evidence within one year thereof.

2.  The evidence received since the September 2003 rating decision is either cumulative in nature or repetitive of previously considered facts and does not present a reasonable possibility of substantiating the claim of service connection for hypertension.

 3.  The evidence received since the September 2003 rating decision is neither cumulative in nature or repetitive of previously considered facts and relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus.

4.  The Veteran is not shown to have manifested complaints or findings of diabetes mellitus during service or for many years thereafter; nor is the disease shown to be due to an event or incident of his active service.  

5.  The Veteran is not shown to have been exposed to mustard gas during his period of service at the end of World War II.

6.  The Veteran is not shown to have manifested complaints or findings referable to a respiratory disorder, psoriasis or a psychiatric condition in service or for many years thereafter.  

7. The Veteran is not shown to have a respiratory disorder that is due to an event or incident of his period of active service, to include the claimed mustard gas exposure.  

8.  The Veteran is not shown to have psoriasis due to an event or incident of his service during World War II.

9.  The Veteran is not shown to have presented credible lay assertions or other evidence that is sufficient to establish that he engaged in combat with the enemy, was exposed to hostile military or terrorist activity, or was a prisoner of war during his service in Europe after the conclusion of World War II.

10.  The Veteran is not shown to have an innocently acquired psychiatric disorder to include PTSD or chronic depression that is due to an event or incident of his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of service connection for hypertension. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2. New and material evidence has been received to reopen the claim of service connection for diabetes mellitus. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The Veteran's disability manifested by diabetes mellitus is not due to disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

5.  The Veteran does not have a chronic respiratory disability due to disease or injury that was incurred in or aggravated by active  service.  38 U.S.C.A. §§ 1110, 1131, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.316 (2013).

6.  The Veteran's skin disability manifested by psoriasis is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.316 (2013).

7.  The Veteran does not have an innocently acquired psychiatric disability manifested by PTSD or depression due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  

The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

The duty to notify in this case was satisfied by letters dated in June 2011 and September 2011.  These letters explained how VA could assist the Veteran with developing evidence in support of his claims, the criteria for service connection, and how VA assigns ratings and effective dates for service connected disabilities.  

Additionally, the Veteran was informed of the new and material evidence standard and the reason why his claim for hypertension was previously denied.  

Although the RO did not explain the basis for the prior denial of service connection for diabetes mellitus in either of these letters, the Veteran was provided this information in a September 2013 Statement of the Case (SOC) and afforded a chance to respond.  

In any event, his application to reopen his claim of service connection for diabetes mellitus granted so any error in that regard was harmless and, as noted, the Veteran was provided information about what the evidence needed to show in order to establish service connection for claimed disabilities.  Additional correspondence was provided further information requested about the Veteran's mustard gas and PTSD claims.  

The evidentiary development of these claims has likewise been completed.  The service treatment records have been obtained to the extent available, including records pertaining to his medical discharge.  

The Veteran's personnel records are unavailable due to the fire at the National Personnel Records Center (NPRC), and the Veteran was duly informed of this.   In this regard, the Board acknowledges its heightened obligation to consider carefully the benefit of the doubt rule in cases where the Veteran's service treatment records are unavailable through no fault of the Veteran.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Additional VA treatment records have been obtained.  The Veteran submitted some private treatment records.  However, despite receiving VCAA notices from VA, he never provided releases enabling VA to obtain complete copies of his treatment records.  The record contains voluminous correspondence from the Veteran as well as letters from his siblings and a purported July 1946 letter from  buddies of the Veteran to his parents.  

The Board notes that, in addition to being unsigned, the letter dated July 1946 was written using modern word processing software and is found to be of limited probative value.  The Veteran submitted various internet and print articles with little if any relevance to his claims, and these are likewise part of the record.

The Veteran was not afforded VA examinations with respect to his claimed hypertension, diabetes mellitus, skin condition or respiratory problem.  

With respect to the hypertension, as the claim is not deemed to have been reopened, VA is not required to conduct evidentiary development such as obtaining a VA examination and opinion.  

With respect to the other claims, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  

An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

Here, there is no showing that the claimed diabetes mellitus, respiratory disorder, or skin disorder (psoriasis), are related to the Veteran's active service.  To the extent that he claims he developed these problems were the result of exposure to mustard gas, the evidence does not support a finding that such exposure actually occurred. 

As to his assertions of having symptoms since service, the Veteran's lay statements are not found to be credible or probative for the purpose of deciding the appeal. 

Moreover, the Veteran has not articulated any reason for relating the onset the claimed diabetes mellitus to service.   


New and Material Evidence

In a September 2003 rating decision , the RO denied the Veteran's claim of service connection for hypertension and diabetes mellitus. The evidence considered at that time included the service treatment records, the post-service treatment records, and the Veteran's own written assertions.  He did not file a timely Notice of Disagreement with this decision, or submit additional evidence in one year thereof.  Thus, the Board must determine whether new and material evidence has been received to reopen either claim.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

While the Veteran submitted a large amount of documentation since September 2003, none of it addresses whether claimed hypertension is due to an event of incident of his service.  The vast majority relates to claimed prisoner of war status and various events that occurred in Italy.  

To the extent more recent treatment records have been obtained and tend to show a diagnosis of and treatment for hypertension many years after, they do not serve to provide a nexus for linking the onset of the conditions to the Veteran's time in service.  

Moreover, the Veteran has not provided any theory of entitlement that would serve to link the develop of his hypertension to an event or incident to his service.  In light of the complete lack of any evidence of nexus, the one element of service connection that was missing in connection with prior denial, there is no basis to reopen the claim of service connection for hypertension.

With respect to the claimed diabetes mellitus, the Veteran has submitted evidence showing that he has now been diagnosed with the disease.  Since the element of a current diagnosis was not established at the time of the prior denial, this evidence may be considered new and material.  

Thus, the claim for service connection for diabetes  mellitus is reopened.  
  

Service connection- general principles

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases, including diabetes and hypertension, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    


A.  Diabetes Mellitus

While the evidence shows that the Veteran does suffer from diabetes mellitus, there is no credible and competent evidence linking the development of the condition to his period of active service.  Notably, the Veteran does not even articulate any specific basis for his belief that his diabetes mellitus is due to that service.  Rather, he simply asserts that the evidence is somewhere in his records.  

However, there is no showing of diabetes mellitus in the Veteran's service treatment records.  He was medically separated from the service in 1947 as a result of a right wrist injury, and the findings made at the time of his medical board proceeding are negative for diabetes mellitus .  Nor is he shown to have developed the claimed condition until many years after service.   

To the extent that service incurrence may be conceded in certain cases, no provisions of the law can be favorably applied in this case based on the Veteran's service in World War II.  

Moreover, as the Veteran's lay assertion are not found to be credible, they alone do not serve to establish a basis for linking the onset of the claimed diabetes mellitus to service or otherwise to an event or incident of that service.  Hence, a VA examination to obtain an opinion as to the likely etiology of the claimed diabetes mellitus would serve no useful basis in this case.     



B. Respiratory disorder

The Veteran also reports being exposed to mustard gas in service and developing a chronic cough and other respiratory symptoms that have persisted to this day.  

Notably, the Veteran's VA and private treatment records do not show any diagnosis of a respiratory condition other than sleep apnea, and the Veteran has repeatedly denied having chronic obstructive pulmonary disease or other respiratory disease to his health care providers.

While 38 C.F.R. § 3.316 identifies various respiratory conditions that may be presumed to have been incurred in service due to mustard gas exposure during service, sleep apnea (the only respiratory condition with which the Veteran has been diagnosed) is not one of those conditions.  

The Veteran in this regard has not provided any medical evidence to show that the current sleep apnea is due the claimed exposure to mustard gas during service.  

In addition, on this record, the Veteran is not shown to have been exposed to mustard gas during service.  The Veteran reports being exposed as part of routine infantry training in July-August 1945 at Camp Wheeler.  

The Veteran claims that all of the basic trainees were exposed to mustard gas in chambers as part of gas mask training so that they could identify different types of gasses in the field.  Other than asserting that it was a "well established fact" that mustard gas was used in basic training activities, the Veteran has provided no support for these assertion.  

The Board notes that it is not "well established" that mustard gas was used as a routine part of ordinary basic training.  Rather, the exposure to mustard gas was limited to secret tests of protective equipment.  

Additionally, Fort Wheeler is not one of the sites where mustard gas was known to have been tested. See VA Training Letter 05-01.  

Finally, the Veteran's claim that all basic trainees were deliberately exposed to this highly toxic and harmful compound on a routine basis in and of itself is found to be highly improbable.  

Hence, on this record, the Board finds no probative evidence to show that the Veteran suffers from a current respiratory disability that is associated with mustard gas exposure.  His service treatment records, including those associated with his medical discharge, do not mention any respiratory problems, and the Veteran is shown to have denied having respiratory complaints in connection with medical attention rendered on multiple occasions.  

There also is also no specific lay or medical evidence that would serve to link the currently demonstrated sleep apnea to an event or incident of the Veteran's period of active service.  

Hence, on this record, service connection must be denied.   


C.  Skin disorder

The Veteran also reports having developed a skin disorder due to his exposure to mustard gas during service to the extent he got rashes after gas mask training in basic.  

However, the only skin-related diagnosis in the record is that of psoriasis.  Psoriasis also is not one of the conditions that is associated with mustard gas exposure by VA.  

Furthermore, as discussed, to the extent that there is no evidence to show that the Veteran was exposed to mustard gas in service, the service treatment records are negative for any complaints or findings referable to a chronic skin disorder.  

Significantly, as will be discussed, the Veteran's assertions about being a prisoner of war and being bayonetted and shot at during service are found not be credible because he is not shown to have arrived in Europe until after the war had concluded.  

As discussed, the submitted 1946 letter from service buddies also is assigned limited probative value here.  

Hence, on this record, service connection must be denied.  


D.  PTSD/psychiatric disorder

The Veteran claims he suffers from PTSD or another psychiatric disorder as a result of his service experiences.  His VA treatment records reflect the notation of PTSD although the basis for this is not clear as a March 2002 psychiatric evaluation was essentially inconclusive.  

The diagnosis made at that time was that of adjustment disorder (not service related),  rule out major depression, and "aspects of PTSD" with "possible masked PTSD."  

Moreover, the examiner at that time noted that the Veteran provided inconsistent information and was a poor historian.  To the extent that the Veteran was diagnosed with PTSD and PTSD-related depression by a VA examiner in February 2012, this is found to have been based on an entirely unreliable and inaccurate history provided by the Veteran and therefore to have no real probative value.   

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 CFR § 4.125(a), medical evidence linking current symptoms to an in service stressor, and, in some circumstances, credible supporting evidence that the claimed in service stressor actually occurred.  38 C.F.R. § 3.304(f).  However, the regulation continues:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and A VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support the diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the in service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, the Veteran's claimed stressors do involve a fear of hostile military activity to the extent that are in any way consistent with the circumstances of the Veteran's active service.

The Veteran's only overseas service was in the "European African Middle Eastern Theater."  He is shown to have arrived in December 1945, after the war, in Europe had ended and returned to the United States in December 1946.  His military occupational specialty was noted to be that of vehicle mechanic.  

The Veteran's service treatment records do show that he was injured in a jeep accident and sustained a fracture of the right wrist that never healed adequately to allow him to return to regular military duties and eventually led to his being medically separated from the service.  Shortly before separation, he is shown to have contracted scarlet fever from which he also recovered.  

Significantly, there is no mention of any combat-related injuries in his service records or in connection with the examination performed in conjunction with his medical board proceedings.  

Moreover, with this record in mind, the Veteran asserts that he was exposed to many dangerous and stressful combat situations, including being shot at by some German planes in Italy in December 1945, being burned and stabbed in the abdomen with a bayonet by a German soldier in January 1946, being in a jeep in March 1946 that hit a mine in March 1946 when several were killed and he was seriously injured, being taken prisoner by the Germans for several months, and being shot in the head while in a German prison camp in Denmark in April 1946.  

According to the Veteran, he was taken prisoner and saved from death by a blood transfusion after the jeep accident in Italy and was then transferred to a prison camp on the border of Denmark.  He also reports that he was shot in the head while he was a prisoner, indicating initially that the bullet glanced or ricocheted off of his skull and later reporting that it knocked out his teeth (this is not corroborated by service dental records which do not show the loss of any significant number of teeth in service).  

According to the Veteran, he then was saved by a prominent German official who turned him over to Turkish forces and later to Italian forces and eventually was placed him in a civilian hospital where he was found by the Red Cross.  He claims that there was no record of this because he was sent on secret, illegal missions by his lieutenant.  

Given the documented circumstances of the Veteran's active service that extended from June 1945 and June 1947, the Board finds the Veteran's lay statements to lack credibility and any probative value for the purpose of supporting a diagnosis of PTSD.  

The Veteran's treatment records clearly refer to a jeep accident, not a land mine explosion, and extensively document only a right wrist fracture rather than other serious injuries.  

Moreover, the submitted letters written by the Veteran to his parents during service only mentioned his arm being in a cast and made no mention of his being taken prisoner, stabbed, shot, or injured by the enemy.  One of these letters even appears to have been dictated or written by the Veteran during the time when he was supposedly being held prisoner by the Germans.  

VA also did attempt to verify the reported events with both JSSRC and NPRC, but none to claimed events could be independently corroborated.  Moreover, as noted, the unsigned letter from 1946 was clearly written long after service and provides no support for the Veteran's claims.  

The Veteran also provided statements from his siblings to corroborate his accounts of service experiences.  However, for the same reasons, these statements are of limited probative value given the inherent improbability of the events described as happening during the Veteran's service in Europe after World War II had ended in that theater much earlier in 1945.  

Given that the events as described by the Veteran cannot be found to have actually occurred, there is no independent basis to support the diagnosis of PTSD in this case.  

Since the diagnoses of PTSD and depression were premised upon a factually inaccurate history, the examiner's opinion must be found to lack all probative value in this case.  

Accordingly, given the absence of credible lay evidence, service connection for an innocently acquired psychiatric disorder to include PTSD and depression must be denied on the basis that the preponderance of the evidence is against the claim.



ORDER

As new and material evidence has not been submitted to reopen the claim of service connection for hypertension, the appeal to this extent is denied.

As new and material evidence has been received to reopen the claim of service connection for diabetes mellitus, the appeal to this extent is allowed.  

The reopened claim of service connection for diabetes mellitus is denied.

Service connection for a claimed respiratory disorder is denied.

Service connection for a skin disorder is denied.

Service connection for an innocently acquired psychiatric disorder to include PTSD and depression is denied.


REMAND

The Veteran's application to reopen his claims of service connection for  the residuals of burns to his right eye, face, and left leg; for a scar on the abdomen; and for the residuals of an injury to his chin, face and head were the subject of a May 2014 rating decision.  The Veteran filed a Notice of Disagreement in June 2014.  

Although it appears that the RO is in the process of processing the Veteran's NOD, a Statement of the Case has not yet been issued.  Therefore, these claims must be remanded for issuance of an SOC pursuant to Manlincon v. West,  12 Vet. App 238, 240-241 (1999).

Accordingly, these remaining matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should take all indicated action to provide the Veteran with an SOC addressing his application to reopen his claims for service connection for the residuals of burns of the right eye, face, and leg; for a scar on the abdomen; and the residuals of injuries to his chin, face, and head, and inform him of the steps necessary to perfect his appeal.  Only if the Veteran perfects his appeal by filing a timely Substantive Appeal, should these matters be returned to the Board for the purpose of appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


